Filed 4/9/14 P. v. White CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E059686

v.                                                                       (Super.Ct.No. RIF10004243)

CRAIG KEYON WHITE,                                                       OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Michael B. Donner,

Judge. Affirmed.

         Suzanne G. Wrubel, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                    INTRODUCTION

       On October 14, 2011, a jury found defendant guilty of four counts of robbery

(Pen. Code, § 211), two counts of attempted robbery (Pen. Code, §§ 664, 211), and one

count of first degree burglary (Pen. Code, § 459), all stemming from a single home

invasion robbery involving multiple victims. After defendant admitted the truth of the

allegations that he had two strike priors within the meaning of the three strikes law (Pen.

Code §§ 667, subds. (c), (e)(2)(A), 1170.12, subd. (c)(2)(A)), and that he had served a

prior term in prison (Pen. Code, § 667.5, subd. (b)), the trial court imposed the mandatory

sentence under the three strikes law of four consecutive terms of 25 years to life in state

in prison. We affirmed the judgment on appeal in case No. E055529.

       On April 9, 2012, the probation department filed a report with the court in which it

recommended defendant be required to pay the four victims restitution in the amounts the

victims had each requested. On November 29, 2012, defendant agreed, and the parties

stipulated to the amount of restitution defendant would pay to three of the four victims.

However, defendant did not agree to the amount requested by Adrian Ibarra because

Ibarra had not provided receipts to support his claimed losses. The trial court ordered the

probation department to prepare a supplemental report on the amount of restitution

defendant should be ordered to pay to Ibarra.

       Defendant requested a hearing on June 4, 2013, on the amount of restitution he

should be required to pay Ibarra. The probation department filed a supplemental report

on July 18, 2013, recommending restitution to Ibarra in the original amount he had




                                              2
requested, and acknowledging probation had been unable to contact him and, therefore,

had not obtained documentation to support the amount of his claim.

       At the hearing, held on July 26, 2013, the trial court ordered defendant to pay

$1,104.99 in restitution to Ibarra. Defendant filed a timely appeal.

                                          FACTS

       Ibarra submitted a statement of loss form to the probation department seeking

victim restitution of $2,155 comprised of $1,200 for a 42-inch LG LCD television; $5 for

replacement of a Phat Farm wallet; $500 for replacement of his green card; $200 for lost

cash; and $250 for replacement of an iPhone. Ibarra did not provide any receipts to

support his restitution claim nor did he sign the claim form.

       At the hearing on Ibarra’s restitution claim, defendant’s attorney objected to

Ibarra’s restitution claim, first on the ground that Ibarra had not signed the statement of

loss form, an oversight counsel claimed made it impossible to verify that Ibarra had

submitted the claim. Defense counsel also objected, in the absence of receipts, that there

was no evidence to establish the value of the items for which Ibarra sought restitution.

The prosecutor argued the evidence that probation had mailed the form to Ibarra and that

it was mailed back to probation was sufficient to show Ibarra was the person who

submitted the claim, the items for which Ibarra requested restitution corresponded with

the items he testified at trial had been stolen from him during the robbery, and the values

attributed those items seemed reasonable.




                                              3
       The trial court agreed with the prosecutor. The trial court noted that although

Ibarra had not provided receipts, another victim, Estevez, had submitted a receipt in the

amount of $649.99 to establish the value of the 42-inch television defendant had stolen

from him. The trial court relied on Estevez’s receipt to value Ibarra’s 42-inch LCD

television at $649.99, rather than $1,200, as Ibarra had requested. The trial court struck

Ibarra’s request for $500 to replace his stolen green card because there was no evidence

to support that request. The trial court then awarded Ibarra a total of $1,104.99 in

restitution for the stolen television and items other than the green card.

                                       DISCUSSION

       At defendant’s request, this court appointed counsel to represent him. Counsel has

filed a brief under the authority of People v. Wende (1979) 25 Cal.3d 436 and Anders v.

California (1967) 386 U.S. 738, setting forth a statement of the case, a summary of the

facts, and two potential arguable issues, both of which are directed at the sufficiency of

the evidence to support Ibarra’s restitution claim. Counsel asks this court to conduct an

independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have reviewed the record for potential error and find no arguable issues.




                                              4
                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                               McKINSTER
                                                           J.
We concur:


HOLLENHORST
          Acting P. J.


MILLER
                       J.




                                      5